Citation Nr: 1415598	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.  


WITNESSES AT HEARING ON APPEAL

The Veteran and a Witness


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 1969.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a Board hearing in March 2012; a copy of the transcript is of record.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In VA Form 9, the Veteran identified three health providers (WW Hastings Hospital, Wilma P Mankiller Health Center, and Tahlequah Medical Associates) from whom he received treatment for his low back disorder.  He signed medical release forms for the first two but not the latter.  It is unclear if this was in error or intentional.  The Board finds that the Veteran should be afforded the opportunity to provide a medical release form for records identified at Tahlequah Medical Associates.

Also, the record shows that the RO afforded the Veteran a VA examination and opinion in April 2011.  The examiner provided an unfavorable opinion.  Thereafter, additional relevant treatment records were associated with the claims file.  The Board finds that the examination report should be returned to the examiner for an addendum opinion in light of this new evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of treatment records from Tahlequah Medical Associates as identified in VA Form 9.  After the Veteran has signed the appropriate release, the records should be obtained.  All attempts to procure the treatment records should be documented in the claims file.  If the AMC/RO cannot obtain the records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completion of the foregoing, return the examination report and claims file to the examiner who conducted the April 2011 QTC spine examination (or another appropriate examiner if unavailable) for an addendum opinion.  In light of additional treatment records from WW Hastings Hospital and Wilma P Mankiller Health Center (and any other facility), is the examiner still of the opinion that it is less likely than not that the Veteran's current back disorder is due to the documented in-service back strain?  In so opining, the examiner should consider the VA CT scan findings in December 2010.  The examiner is asked to comment on the type and severity of injury the Veteran sustained in service in 1969 and the likelihood that such injury would cause or progress to the type and severity of degenerative changes currently associated with his lumbar spine shown on the 2010 CT scan.    

3.  After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

